Pope, Judge.
By order dated February 21, 1992, the Supreme Court of Georgia ruled that the appellant in this case is entitled to the relief that she seeks and remanded her appeal to this court with instructions. In accordance with the order of the Supreme Court, this case is remanded to the trial court for the entry of an order granting appellant an out-of-time appeal and appellant is instructed to file, in the trial court, her notice of appeal to the Court of Appeals, pursuant to the provisions of OCGA § 5-6-37.

Remanded with instructions.


Birdsong, P. J., and Cooper, J., concur.

*418Decided March 18, 1992.
Virgil L. Brown & Associates, Virgil L. Brown, Bentley C. Adams III, for appellant.
W. Fletcher Sams, District Attorney, Randall K. Coggin, Assistant District Attorney, for appellee.